                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                      WESTERN DIVISION


 NATIONAL ASSOCIATION OF THE DEAF,
 on behalf of its members, C. WAYNE DORE,
 CHRISTY SMITH, and LEE NETTLES, on
 behalf of themselves and a proposed class of
 similarly situated persons,                           CIVIL ACTION NO. 3:15-cv-30023-KAR
         Plaintiffs,

 v.

 HARVARD UNIVERSITY, and the
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,

         Defendants.



                         PLAINTIFFS’ MOTION TO CONSOLIDATE

        Plaintiffs National Association of the Deaf (“NAD”), C. Wayne Dore, Christy Smith, and

Lee Nettles respectfully move this Court, pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure and Rule 40.1(j) of the Local Rules of the United States District Court for the District

of Massachusetts (“Local Rules”), to consolidate the captioned matter (“Harvard”) with National

Association of the Deaf v. Massachusetts Institute of Technology, Civil Action No. 3:15-cv-

30024-KAR (“MIT”), for purposes of discovery, experts, and scheduling.

        Pursuant to Local Rule 40.1(j), Plaintiffs file the motion in the present case as it was the

first filed of the two cases.

        Pursuant to Local Rule 7.1(a)(2), the undersigned certifies that she conferred with

counsel for Defendants Harvard University and the President and Fellows of Harvard College
(collectively “Harvard”), and the defendant in Civil Action No. 3:15-cv-30024, the

Massachusetts Institute of Technology (“MIT”), who stated that his clients opposed this motion.

                                        BACKGROUND


       On February 12, 2015, identical plaintiffs -- the NAD, C. Wayne Dore, Christy Smith,

and Lee Nettles -- brought identical legal claims against Harvard and MIT (collectively, “the

Universities”) alleging violations of Title III of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12181 et seq., and Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C.

§ 794, based on the Universities’ failure to caption online video and audio content, rendering it

inaccessible to deaf and hard of hearing people. Harvard, Dkt. No. 1; MIT, Dkt. No. 1.

       On May 11, 2015, Harvard and MIT -- represented by the same attorneys -- filed nearly

identical motions to stay or dismiss. Harvard, Dkt. No. 23; MIT, Dkt. No. 24; see also Tr. of

Hr’g on Defs.’ Mots. to Stay or Dismiss at 5:11-14 (Sept. 10, 2015) (Counsel for the Universities

states that the motions are “virtually identical.”). On September 10, 2015, this Court convened a

joint hearing on both motions. Harvard, Dkt. No. 42; MIT, Dkt. No. 43. On February 9, 2016,

this Court issued a Report and Recommendation (“R&R”) in Harvard (recommending that Judge

Mastroianni deny Harvard’s Motion), Dkt. No. 50, which it adopted by reference in MIT, Dkt.

No. 51. On November 3, 2016, Judge Mastroianni issued an order in Harvard, adopting this

Court’s R&R, Dkt. No. 77, which he adopted by reference in MIT, Dkt. No. 78. Between the

issuance of the R&R and Judge Mastroianni’s order adopting it, counsel originally representing

both Harvard and MIT withdrew, and new counsel -- the same for both Universities -- entered

their appearance. Harvard, Dkt. Nos. 51, 58-61, 72, 78, 85; MIT, Dkt. Nos. 52, 58-61, 72, 79, 86.

       On December 9, 2016, the Universities filed similar answers, raising the same defenses.

Compare Harvard Dkt. No. 82 with MIT Dkt. No. 83. From that time until early 2018, the parties


                                                 2 
attempted to resolve the cases, reporting periodically -- and simultaneously -- to the Court. See,

e.g., Harvard, Dkt. Nos. 94, 99, 110, 114; MIT, Dkt. Nos. 94, 99, 110, 114. The Court held a

joint status conference in both cases on February 8, 2018. Harvard, Dkt. No. 115; MIT, Dkt. No.

115. This past spring, however, the schedules of the two cases diverged, as the parties in

Harvard reported to this Court on February 22, 2018 that they had reached an impasse, Harvard,

Dkt. No. 117, and requested and received a Scheduling Order to proceed with litigation, id., Dkt.

No. 128. Plaintiffs and MIT continued to negotiate until June 18, 2018, when they reported to

this Court that they had reached an impasse. MIT, Dkt. No. 136. This Court entered a Scheduling

Order in the MIT case on July 23, 2018. Id., Dkt. No. 143.

       Although the cases are now on different schedules, the Universities have filed motions to

dismiss on the pleadings pursuant to Federal Rule of Civil Procedure 12(c) in each case,

Harvard, Dkt. No. 140 (June 29, 2018); MIT, Dkt. No. 148 (August 24, 2018). These motions

made all of the same arguments save two -- concerning the university’s use of third-party sites to

host content, and university faculty and staff being third parties -- which only Harvard made.

Compare Harvard Dkt. No. 140 with MIT Dkt. No. 148. On October 30, 2018, this Court

conducted a single hearing addressing both motions. Harvard, Dkt. No. 149; MIT, Dkt. No. 151.

                                          ARGUMENT

       Rule 42(a) of the Federal Rules of Civil Procedure permits this Court to consolidate the

Harvard and MIT cases if they “involve a common question of fact or law.” Fed. R. Civ. Pro

42(a)(1). In considering a motion to consolidate, “[t]he threshold issue is whether the two

proceedings involve a common party and common issues of fact or law.” Seguro de Servicio de

Salud de Puerto Rico v. McAuto Sys. Grp., Inc., 878 F.2d 5, 8 (1st Cir. 1989) (emphasis in

original). Once this is established, this Court “has broad discretion in weighing the costs and



                                                 3 
benefits of consolidation to decide whether that procedure is appropriate.” Id. In making that

determination, the Court “should consider ‘the convenience or inconvenience to the parties, the

judicial economy, the savings in time, effort or expense and any confusion, delay or prejudice

that might result from consolidation.’” Perry v. Equity Residential Mgmt., L.L.C., No. CIV.A.

12-10779-RWZ, 2014 WL 4198850, at *2 (D. Mass. Aug. 26, 2014) (internal citations omitted).

       “A motion for consolidation will usually be granted unless the party opposing it can show

‘demonstrable prejudice.’” Seguro de Servicio de Salud, 878 F.2d at 8 (internal citations

omitted).

       The Harvard and MIT cases meet the threshold condition: they share common parties

(identical plaintiffs) and common questions of law and fact. The fundamental legal question in

the two cases are identical: what is the obligation, under Title III and Section 504, of a place of

public accommodation that receives federal funding to caption video and audio content it makes

publicly available on its website? As the Universities’ motions to dismiss and motions for

judgment on the pleadings demonstrate, many subsidiary legal questions are also common.

While there will be factual differences in each University’s online content and resources, there

are also common factual questions, for example, how much does it cost to caption video content?

       With that threshold established, the Court is to consider judicial economy and the

convenience of the parties. These factors also strongly support consolidation, as it would permit

significant savings of the Court’s and the parties’ time and resources. Under the currently-

applicable Scheduling Orders in each case, the deadlines in Harvard are approximately four

months earlier than those in MIT. Compare Harvard Dkt. No. 128 with MIT Dkt. No. 143. All

parties have served similar discovery on one another, however, so similar legal issues are likely

to arise during that process. It will save the Court’s and the parties’ resources to address them



                                                  4 
only once. Similarly, it is likely that Plaintiffs will use the same experts in both cases, and

Plaintiffs will save significant time and resources working with them to prepare reports -- and

Defendants, preparing to depose them -- if they only have to go through that process once. Even

if the Universities retain different experts, it will be more efficient for Plaintiffs and the Court to

prepare for and address legal issues relating to these experts at the same time. Travel time for

out-of-state counsel on both sides of the case will be far more efficient if the timing of

depositions and hearings can be coordinated.

        Finally, as the Court appears to recognize in the scheduling of joint hearings for both the

motions to dismiss and the motions for judgment on the pleadings, synchronizing briefing

schedules in both cases offers great efficiencies for both the Court and the parties. Indeed, the

current schedules would prejudice Plaintiffs, as they would be required to respond to any

dispositive motion in Harvard long before the Universities’ common counsel drafts a dispositive

motion in MIT. A similar situation arose in the scheduling of briefing on the Universities’

motions for judgment on the pleadings, which the parties agreed was unfair and agreed to

remedy. “During the parties’ Local Rule 16.1 conference, the parties agreed that Plaintiffs may

be prejudiced in the MIT case if their Opposition to Harvard’s Motion for Judgment on the

Pleadings was filed prior” to the deadline for MIT’s motion. Assented-To Mot. of Pls. Nat’l

Ass’n of the Deaf, et al. for Extension of Time to File Opp’n to Defs.’ Mot. for J. on the

Pleadings, Harvard Dkt. No. 142, at 2; see also id. Dkt. No. 143 (granting motion).

        Under the First Circuit’s standard, in light of the above, consolidation is appropriate

unless Defendants can show “‘demonstrable prejudice.’” Seguro de Servicio de Salud, 878 F.2d

at 8. Because Defendants have consistently filed similar pleadings making similar arguments,

and because Plaintiffs are willing to adopt the later schedule in MIT or a compromise schedule,



                                                   5 
Defendants cannot show prejudice from the proposed consolidation. It is also significant that the

Universities “have the same counsel thus lessening any delay or confusion because counsel is

familiar with both proceedings.” Americus Mortg. Corp. v. Mark, No. CIV.A. 12-10158-GAO,

2013 WL 3106018, at *13 (D. Mass. June 17, 2013).

           Ultimately, consolidation does not merge the suits or change the rights of parties to file

different pleadings. See Hall v. Hall, 138 S. Ct. 1118, 1127 (2018). Cases that are consolidated

under Rule 42(a) retain their independent characters, “necessitating separate verdicts and

judgments or separate decrees.” Id. at 1128 (internal quotations and citations omitted). Thus,

consolidation would allow the parties to make different arguments in their respective motions, as

was the case in the Universities’ motions for judgment on the pleadings, compare Harvard Dkt.

No. 140 with MIT Dkt. No. 148, while offering enormous efficiencies to the Court and the

parties.

                                            CONCLUSION

           For the reasons set forth above, Plaintiffs respectfully request the Court consolidate the

present case with the MIT case for purposes of discovery, experts, and scheduling.

Respectfully submitted,

/s/ Amy Farr Robertson
Timothy P. Fox*
Amy Farr Robertson*
CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER
104 Broadway, Suite 400
Denver, CO 80203
Tel.: 303.757.7901
tfox@creeclaw.org
arobertson@creeclaw.org




                                                    6 
Thomas P. Murphy, BBO No. 630527
DISABILITY LAW CENTER, INC.
32 Industrial Drive East
Northampton, Massachusetts, 01060
Tel.: 413.584.6337
tmurphy@dlc-ma.org

Stanley J. Eichner, Esq., BBO No. 543139
DISABILITY LAW CENTER, INC.
11 Beacon Street, Suite 925
Boston, MA 02108
Tel: 617.723.8455
seichner@dlc-ma.org

Caroline E. Jackson*
Marc P. Charmatz*
THE NATIONAL ASSOCIATION OF THE DEAF LAW AND ADVOCACY CENTER
8630 Fenton Street, Suite 820
Silver Spring, MD 20910
Tel.: 301.587.1788
TTY: 301.587.1789
caroline.jackson@nad.org
marc.charmatz@nad.org

Joseph M. Sellers*
Shaylyn Cochran*
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Ave NW, Fifth Floor
Washington, DC 20005
Tel: 202.408.4600
jsellers@cohenmilstein.com
scochran@cohenmilstein.com


Attorneys for Plaintiffs and Proposed Plaintiff Class

* Application for admission pro hac vice granted

Dated: November 2, 2018




                                                7 
                                   CERTIFICATE OF SERVICE
       I hereby certify that, on November 2, 2018, the foregoing document was served on the

attorneys listed below by email:


Roberto M. Braceras
rbraceras@goodwinlaw.com
 
Jennifer B. Luz
jluz@goodwinlaw.com

William M. Jay
wjay@goodwinlaw.com

Andrew Kim
andrewkim@goodwinlaw.com

Janet Grumer
janetgrumer@dwt.com

Attorneys for Defendant




                                                   /s/ Amy Farr Robertson
                                                   Amy Farr Robertson
                                                   Pro Hac Vice




                                              8 
